                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                  )
FRANK LAMONDE,                    )
                  Plaintiff,      )
                                  )        CIVIL ACTION
          v.                      )        NO. 19-11344-WGY
                                  )
HAVERHILL DISTRICT COURT,         )
               Defendant.         )
                                  )


YOUNG, D.J.                                             September 24, 2019

                                   ORDER

     Frank LaMonde (“LaMonde”) initiated this action by filing a pro

se complaint against the Haverhill District Court.      By Memorandum an

Order dated July 16, 2019, LaMonde was granted leave to proceed in

forma pauperis and was advised that the complaint fails to state a

claim upon which relief may be granted.    LaMonde was granted an

opportunity to file an amended complaint.

     On July 29, 2019, LaMonde filed a one-page response stating,

among other things, that he was convicted “wrongly” by the Haverhill

District Court.    See Docket No. 5.   On August 23, 2019, LaMonde filed

a one-page amended complaint.    See Docket No. 6.     LaMonde explains

that he seeks to have this court hear this matter and correct his

criminal record.

     Even with the more liberal construction accorded a pro se

litigant’s pleading, the amended complaint, as did his original

complaint, fails to state a claim upon which relief may be granted.
     Based upon the foregoing, and in accordance with the Memorandum

and Order dated July 16, 2019, this action is DISMISSED pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.


                                   /s/ William G. Young
                                  WILLIAM G. YOUNG
                                  UNITED STATES DISTRICT JUDGE




                                 [2]
